                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

JAMES E. JOHNSON, and PATTI A.
JOHNSON, as the Personal Representative
of the Estate of James E. Johnson,                             8:18CV540
Deceased;

                     Plaintiffs,                                 ORDER

       vs.

UNION PACIFIC RAILROAD COMPANY,

                     Defendant.


      This matter comes before the Court on the plaintiff’s Notice of Dismissal without

Prejudice (Filing No. 57). The Court being advised in the premises finds that such an

Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed without prejudice, with each party to bear their own costs.



      Dated this 15th day of July, 2021.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
